Citation Nr: 1307275	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1982, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claim.  The Veteran filed a notice of disagreement dated in December 2008, and the RO issued a statement of the case dated in July 2009.  The Veteran submitted a substantive appeal dated in August 2009. 

In an April 2011 decision, the Board denied the Veteran's claim for service connection for a lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in February 2012, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In the Joint Motion, the parties indicated that a remand was necessary "because the Board did not account for 38 C.F.R. § 3.303(b), which establishes a presumptive of service connection for chronic diseases that manifest in service."  See The February 2012 Joint Motion at page 1.  

In a February 2012 order, the Court vacated the Board's April 2011 decision and remanded the matter for readjudication in light of the Joint Motion.

Issues not on appeal

In the above-mentioned April 2011 decision, the Board also denied the Veteran's claim of entitlement to service connection for multiple myeloma.  Based on the request of the parties in the Joint Motion, this issue was dismissed by the Court's February 2012 Order and is no longer in appellate status.

The April 2011 Board decision also remanded the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  These issues were granted by the VA Appeals Management Center in an April 2012 rating decision.  The Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  These issues are therefore no longer in appellate status. 


FINDING OF FACT

The currently demonstrated lumbar spine spondylolysis is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his lumbar spine spondylolysis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012).  

The VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for a lumbar spine disability is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.  See 38 C.F.R. § 20.1102 (harmless error); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Law and Regulations

The Veteran contends that he has a lumbar spine disability as a result of an in-service motor vehicle accident.  See the December 2008 notice of disagreement; see also the July 2008 VA examination report. 

Upon review of the evidence of record, the Board grants the appeal for service connection for a lumbar spine disability. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

The term service connection applies to entitlement to disability compensation, after a veteran has satisfied either the three-element test under 38 C.F.R. § 3.303(a), or the test for chronic diseases under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  
	
As to the three-element test under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also 38 C.F.R. § 3.303(a).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 488, 494-97 (1997).  For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  Additionally, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet.App. 518 (1996); Gilbert v. Derwinski, 1 Vet.App. 49 (1991).

III. Analysis 

As mentioned, the first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

In this case, an April 2004 magnetic resonance imaging (MRI) report diagnosed the Veteran with a disc protrusion at L2-L3, mild lateral bulges or protrusions at L3-L4, and fragmented L5-S1 facet joints consistent with spondylolysis. 

Consequently, the determinative issue is whether the identified lumbar spine disability is somehow attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.'). See also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The service treatment records (STRs) document that the Veteran was involved in a motor vehicle accident in November 1964 and was subsequently treated for an "injured back."  See a November 1964 STR.  He was treated again for back pain in September 1966.  Following complaints of low pain, in September 1981, the Veteran underwent an X-ray study which revealed L5-S1 spondylolysis.  Consequently, there is clear evidence of a lumbar spine diagnosis during service, confirmed by X-ray.  

Post-service, during the July 2008 VA examination, the Veteran reported "a 20 year history of occasional episodes of back discomfort, progressively worsening over the last 5-10 years."  He further stated that he first sought treatment for his back problems five years earlier.  Indeed, the record includes a September 2003 private X-ray study of the Veteran's spine.  Accordingly, the evidence contained in the claims folder documents ongoing treatment for the Veteran's spine, as evidenced by the September 2003 private X-ray study, the April 2004 MRI report, and an August 2008 X-ray study.  Most importantly, the April 2004 MRI assessed fragmented L5-S1 facet joints consistent with spondylolysis.  

With regard to lay evidence, the Veteran is also competent to report symptoms of low back pain during and after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran has credibly reported that he has experienced these symptoms intermittently over the years, but becoming more frequent overtime.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  It is noteworthy that some chronic conditions are subject to active and inactive stages.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

In summary, the Veteran's complaints and medical treatment in service and post-service reflect a clear diagnosis of L5-S1 spondylolysis, revealing a chronic condition which continued to cause him low back discomfort and eventually progressed to the point that he sought regular medical treatment beginning in 2003.  There is no evidence of post-service, intercurrent causes for the L5-S1 spondylolysis, which was in fact first documented during service.  Thus, the L5-S1 spondylolysis is a chronic condition, essentially diagnosed both in-service and post-service.  

This case meets the three-element test as set forth in 38 C.F.R. § 3.303(a) - (1) the existence of a present disability (the L5-S1 spondylolysis); (2) in-service incurrence of a disease (the L5-S1 spondylolysis); and (3) a causal relationship between the present disability and the disease or injury incurred during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The nexus requirement here was established by way of credible lay evidence and competent, circumstantial medical evidence.  Both the lay and medical evidence of record is probative in the instant case.    

In addition, the Board emphasizes that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, 38 C.F.R. § 3.303(a) provides that determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the VA to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for L5-S1 spondylolysis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for L5-S1 spondylolysis is granted. 



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


